Citation Nr: 0525452	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  95-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for stomach disability

2.  Entitlement to service connection for left ear hearing 
loss disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for foot disability.  

5.  Entitlement to service connection for a left shoulder and 
arm disability.  

6.  Entitlement to service connection for a sinus disability.  

7.  Entitlement to service connection for bronchial asthma.  

8.  Entitlement to service connection for groin rash.  

9.  Entitlement to service connection for an acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967 and from November 1990 to June 1991.  He also had 
service in the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from February 1993 and September 1993 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The issues on appeal were before 
the Board in January 1999 and September 2003 at which time 
they were remanded.


FINDINGS OF FACT

1.  A chronic stomach disability was not manifested during 
the veteran's active duty service, nor is a chronic stomach 
condition otherwise related to such service.  

2.  The veteran does not currently have left ear hearing loss 
for VA purposes.  

3.  Tinnitus was not manifested during the veteran's active 
duty service, nor is tinnitus otherwise related to such 
service.  

4.  Pre-existing bilateral pes planus was noted at the time 
of the veteran's entry into service, but there was no 
increase in the severity of the preexisting bilateral pes 
planus during service. 

5.  A left shoulder and arm disability was not manifested 
during the veteran's active duty service, nor is a left 
shoulder and arm disability otherwise related to such 
service.  

6.  A sinus disability was not manifested during the 
veteran's active duty service, nor is a sinus disability 
otherwise related to such service.  

7.  Bronchial asthma was not manifested during the veteran's 
active duty service, nor is bronchial asthma otherwise 
related to such service.  

8.  The veteran's chronic groin/anal rash is related to his 
active duty service.  

9.  Generalized anxiety disorder was not manifested during 
the veteran's active duty service, nor is generalized anxiety 
disorder otherwise related to such service.  


CONCLUSIONS OF LAW

1.  Chronic stomach disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

2.  Left ear hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

3.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

4.  Foot disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

5.  A left shoulder and arm disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

6.  A sinus disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

7.  Bronchial asthma was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

8.  A groin/anal rash was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).  

9.  Generalized anxiety disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in January 2003 
and March 2004 VCAA letters, the statement of the case and 
the supplemental statements of the case, have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the March 2004 VCAA letter the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
March 2004 regarding what information and evidence was needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on these claims have been accomplished 
and that adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the March 2004 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  In May 2003 and April 2004, the veteran indicated 
that he did not have any further evidence to submit in 
support of his claims.  The Board finds that no further 
action is required by VA to assist the veteran.  

General service connection criteria

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R.  § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38  
U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail).

Entitlement to service connection for chronic stomach 
disability.

Factual background

At the time of the veteran's pre-induction examination in 
April 1964, the veteran denied stomach or intestinal trouble, 
but indigestion was noted and described as not significant.  
On examination, all pertinent body systems were clinically 
evaluated as normal. 

On induction examination in April 1965, the veteran reported 
that he had or had had frequent indigestion, but denied 
stomach or intestinal trouble.  All body systems, except for 
the feet, were clinically evaluated as normal. 

On separation examination in February 1967, the veteran 
denied stomach or intestinal trouble, and all pertinent body 
systems were clinically evaluated as normal. 

In February 1976, the veteran complained, in part, of gastric 
distress.  

In March 1976, the veteran complained of abdominal pain 
associated with nausea and occasional vomiting.  The 
assessment was rule out esophageal reflux, cholecystitis and 
peptic ulcer.  

A VA examination was conducted in November 1976.  The 
pertinent diagnosis was no gastrointestinal disease of an 
organic nature found at the time of the examination.  

In July 1975, the veteran sought treatment for abdominal 
pain.  The impression was gastric distress, question the flu, 
rule out ulcer.  

A September 1990 examination report shows that the veteran 
denied stomach or intestinal trouble, and no gastrointestinal 
disorder was reported on clinical examination.

On reports of medical history completed by the veteran in 
April 1991 and August 1992, he reported he had or had had 
frequent indigestion and stomach, liver or intestinal 
problems, but all pertinent body systems were clinically 
evaluated as normal.

An October 1992 VA examination resulted in a diagnosis of 
peptic ulcer disease.  The veteran reported that he 
regurgitated after every meal.  

A January 1993 VA clinical record reveals that the veteran 
reported he had been vomiting every day.  It was noted that 
the veteran was a very difficult historian and had what 
sounded like reflux for several years.  The assessment was 
probable ulcer.  

In May 1993 the veteran reported that he had been vomiting 
after eating since July 1992.  The assessment was severe 
reflux.  

A June 1993 endoscope examination report included the 
impressions of normal esophagus, stomach and duodenum.  An 
annotation indicates that an esophagogastroduodenoscopy 
revealed a normal descending duodenum and stomach but also a 
small hiatal hernia.   

At the time that a Persian Gulf examination was conducted in 
July 1993, the veteran reported reflux.  The assessment was 
reflux.

A Private healthcare provider reported in September 1993 that 
the veteran was being treated, in part, for peptic ulcer.  

A June 1994 VA clinical record included the assessment of 
gastroesophageal reflux disease.  

A July 1994 endoscopy was interpreted as revealing mild 
gastritis in the body of the stomach.  The veteran was 
complaining, at that time, of a history of reflux with nausea 
and vomiting.  

A July 1995 VA clinical record indicates that the veteran had 
symptomatic nocturnal reflux since 1991 and the problem had 
been non-progressive since 1991.  The assessment was reflux 
esophagitis.  

A February 2000 clinical record includes an assessment of 
gastroesophageal reflux disease.  

A May 2000 upper gastrointestinal examination was interpreted 
as revealing gastroesophageal reflux with tertiary 
contraction.  

A July 2001 VA clinical record revealed that the veteran had 
no complaints and denied abdominal pain.  The assessment was 
gastroesophageal reflux disease.  

A VA examination which was conducted in April 2004 resulted 
in an impression of gastroesophageal reflux disease with 
frequent reflux.  The examiner noted that the veteran grossly 
emphasized his symptoms with somatization.  

The most recent VA examination was conducted in May 2005.  
The veteran reported a history of gastroesophageal reflux 
disease and nocturnal reflux.  He denied nausea, vomiting, 
diarrhea, constipation, melena or bright red blood in his 
stools.  He reported occasional heartburn.  The diagnosis was 
gastroesophageal reflux disease with a May 2005 upper 
gastrointestinal examination being completely normal, without 
evidence of reflux or peptic ulcer disease.  The examiner 
noted that the veteran had a history of gastroesophageal 
reflux disease only.

Analysis

The record reveals a long history of complaints which most 
often have been described in terms of reflux disease.  
However, the results of specialized testing at the most 
recent VA examination in May 2005 were interpreted as showing 
no evidence of reflux or peptic ulcer disease.  However, the 
totality of the medical evidence does suggest that the 
veteran does in fact suffer from a chronic reflux disorder.   

At any rate, assuming for the sake of argument that the 
veteran does suffer from reflux disease or some similar 
disability, the preponderance of the evidence is nevertheless 
against a finding that such disability was incurred in or 
aggravated by service.  Although the veteran reported a 
history of indigestion at the time of entry into service in 
1965, the service medical records do not show that any 
chronic stomach disability was noted at entry to service or 
manifested during service.  Military medical personnel 
reported no such disorder during service.  Moreover, military 
medical personnel reported no stomach disorder on discharge 
examination in February 1967, and the veteran denied stomach 
or intestinal trouble on a report of history furnished in 
associate with the February 1967 examination.  

It appears from the record that reflux disease became a 
routine diagnosis sometime during the 1970's and thereafter.  
However, there is nothing in the service medical records for 
the veteran's second period of active duty which shows any 
manifestations of stomach disability, so there is no basis 
for finding any incurrence or aggravation of such a disorder.  
All pertinent body systems were clinically evaluated as 
normal on discharge examination in May 1991.  

The factual background with regard to the stomach disability 
issue is against a finding that a chronic stomach disorder 
was manifested in either period of active duty service.  The 
preponderance of the evidence is also against a finding that 
any preexisting stomach disorder increased in severity during 
service.  The Board must therefore conclude that under either 
a direct service connection theory or a theory of 
aggravation, service connection is not warranted.  

Entitlement to service connection for left ear hearing loss.

Criteria

For veteran's who have served 90  days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  VA's Under Secretary  for Health held in an 
October 4, 1995, memorandum opinion that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland  
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background

April 1964 Report of Medical History veteran reported that he 
had or had had ear, nose or throat trouble and running ears.  
An annotation indicated that the disability was not 
significant.  

On the authorized audiological evaluation in April 1965, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
-5
0
Not 
reported
70

On the authorized audiological evaluation in February 1967, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
Not 
reported
0

Right ear but not left ear sensorineural hearing loss was 
diagnosed.  

In March 1967, an audiological evaluation was conducted as a 
result of decreased hearing which was demonstrated on serial 
audiograms.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
0
0

The impression was right ear sensorineural hearing loss.  

On the authorized audiological evaluation in March 1975, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
5
Not 
reported
15

On the authorized audiological evaluation in April 1976, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
30
30
15
15




At the time of a December 1976 VA examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
Not 
reported
10

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.

On the authorized audiological evaluation in August 1984, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
15
15

On the authorized audiological evaluation in September 1990, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
05
5
5
10
10

On the authorized audiological evaluation in December 1990, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
25
15

On the authorized audiological evaluation in May 1991, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
5
0
20
15


On the authorized audiological evaluation in August 1992, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
10
Not 
reported
45


At the time of a September 1992 VA examination, the veteran 
complained of decreased hearing which had been present for 
years.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The pertinent summary was normal 
left ear hearing.  There was a history of noise exposure in 
service and in civilian occupations.  



Most recent VA examination was conducted in April 2004.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
15
10

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  At that time, the veteran reported 
a history of military noise exposure primarily through 
exposure to heavy equipment and weapons.  He also had noise 
exposure in his civilian occupation.  

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for left ear hearing loss must be denied 
as the probative evidence demonstrates that the veteran does 
not currently have hearing loss in the left ear to the extent 
necessary to  constitute a disability for service connection 
purposes under the applicable criteria.  38 C.F.R. § 3.385.  
The most VA audiological evaluation which was conducted in 
April 2004 was interpreted as revealing completely normal 
auditory thresholds in the left ear.  The pure tone 
thresholds recorded at that time did not equate to a level 
which indicates hearing disability for VA purposes as defined 
by 38 C.F.R. § 3.385.

The Board notes there were prior audiological evaluations 
which evidenced left ear hearing loss for VA purposes.  
Evaluations conducted in April 1965, April 1976, and August 
1992 appear to meet the criteria for VA hearing loss.  
However, the majority of the other audiological evaluations 
did not evidence left ear hearing loss as defined for VA 
purposes.  This includes the audiological evaluations 
conducted in February 1967, March 1967, March 1975, December 
1976, August 1984, September 1990, December 1990, May 1991, 
September 1992 and the most recent evaluation in April 2004.  
The Board finds the preponderance of the evidence 
demonstrates that the veteran does not have left ear hearing 
loss for VA purposes.  

As there is no probative medical evidence of a current left 
ear hearing loss disability in this case, as defined by the 
applicable regulation, the claim must be denied.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.385, see also Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

Entitlement to service connection for tinnitus.

Analysis

The Board finds that service connection is not warranted for 
tinnitus as the competent evidence of record indicates that 
the disability was not incurred in or aggravated by the 
veteran's active duty service.  The service medical records 
were silent as to complaints of, diagnosis of or treatment 
for the disability and it was not noted at the time of the 
service separation examinations for either of the periods of 
the veteran's active duty service.  

There is competent evidence of record of the presence of 
tinnitus.  An August 1992 VA clinical record references the 
presence of tinnitus.  Additionally, at the time of a 
September 1992 VA examination, the veteran complained of 
tinnitus which he reported began in 1965 after acoustic 
trauma.  However, at the time of an April 2004 VA 
examination, the veteran reported he had occasional tinnitus 
but it had only been present for about one month.  The 
examiner noted at the time of the April 2004 VA examination 
that the veteran was a very poor historian.  A diagnosis of 
questionable tinnitus was made.  Significantly, the examiner 
opined that it was less likely than not that the tinnitus was 
related to the veteran's active duty service based on the 
fact that the examiner's review of the service medical 
records failed to demonstrate any notations of tinnitus.  The 
Board places great probative value on the report of the VA 
examination as it was based on a review of all the evidence 
in the claims file and was specifically conducted to 
determine if the veteran currently had tinnitus which was 
incurred in or aggravated by military service.  The examiner 
who conducted the VA examination determined that there was no 
such link.  

The Board finds the only evidence of record which indicates 
that the veteran currently has tinnitus which was incurred in 
or aggravated by the veteran's active duty service is his own 
allegations.  These allegations are of no probative value 
with regard to a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Entitlement to service connection for foot disability.

Criteria

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137; 38 C.F.R. § 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 may be rebutted merely by proof of pre-existence of the 
disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  The United 
States Court of Appeals for Veterans Claims, in Cotant v. 
Principi, 17 Vet. App. 116 (2003), has identified that 
apparent conflict between the statute and regulation, and the 
VA General Counsel has issued a precedent opinion, VAOPGCPREC 
3-2003 (July 16, 2003), holding subsection 3.304(b) to be 
invalid insofar as it requires a claimant to show an increase 
in severity of the claimed disorder before VA's duty under 
the second prong of the rebuttal standard applies. In 
conformity with the Court's analysis and the GC opinion, the 
Board cites 38 C.F.R. § 3.304(b) herein only for the 
provisions of the regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Analysis

The Board finds that service connection is not warranted for 
a foot disorder.  There is competent evidence of record 
demonstrating the presence of pes planus.  However, the 
competent evidence of record indicates that the pes planus 
existed prior to the veteran's active duty service and was 
not aggravated by the service.  While no pertinent 
abnormalities were noted at the time of the April 1964 pre-
induction examination, bilateral third degree pes planus was 
noted at the time of the veteran's induction examination 
which was conducted in April 1965.  The Board finds this 
evidence establishes that preexisting pes planus was noted at 
the time of entry and the presumption of soundness does not 
arise.  

The Board further finds that the pre-existing pes planus was 
not permanently aggravated by the veteran's military service.  
The clinical records are very sparse as to complaints of foot 
pain.  At the time of an August 1992 quadrennial examination, 
the veteran complained of pain in the right foot and an 
inability to walk.  Physical examination revealed pain in the 
right foot.  He also complained of foot pain at the time of 
an October 1992 VA examination.  The diagnosis was mild 
bilateral planovalgus.  An October 1992 X-ray of the feet 
revealed mild bunions but was otherwise unremarkable.  
Significantly, at the time of a May 2005 VA examination, the 
veteran reported that he had no specific foot complaints.  He 
denied pain, swelling, deformities, ulcerations, or calluses 
and physical examination reveals this to be true.  The 
pertinent diagnosis was mild pes planus without complaints.  
The Board finds the preponderance of the medical evidence 
demonstrates that the veteran's pes planus is asymptomatic.  
As the pre-existing pes planus was of a mild degree and 
asymptomatic at the time of his entry into active duty and as 
it is currently determined to be of a mild degree and 
asymptomatic, the Board finds the competent evidence of 
record supports a finding that the veteran's pes planus was 
not permanently aggravated by his military service.  

The Board notes that there is evidence of record of skin 
disorders of the feet including severe athletes feet.  In 
August 1992, severe athletes foot was noted on a Report of 
Medical History.  An August 1992 consultation sheet also 
referenced the presence of severe athletes foot.  Clinical 
records dated thereafter include intermittent references to 
tinea pedis.  Also, at the time of an April 2004 VA 
examination, the veteran reported he had had problems with 
fungal infection in his feet.  Physical examination of the 
right foot revealed fungal infection on the nails.  The 
impression was fungal infection of the toes on the right foot 
with moderate symptoms.  The veteran reported the presence of 
a tinea infection for 10 years.  A fungus infection of the 
right foot was also noted.  However, physical examination 
revealed that there was no skin disorder of the feet at the 
time of the most recent VA examination in May 2005.  The 
examiner specifically noted that he did not see any evidence 
of a chronic foot condition like a fungal infection.  The 
Board finds there is no competent evidence of record of the 
current existence of skin disorders of the feet.  
Furthermore, there is no competent evidence of record linking 
a fungal infection of the feet to the veteran's active duty 
service.  The only evidence of record which indicates in any 
way that the veteran has a fungal infection of the feet which 
was incurred in or aggravated by active duty is his own 
allegations.  The allegations are non-specific and not 
entitled to any probative value with regard to the diagnosis 
of a foot fungus.  

As there is no competent evidence of the current existence of 
a foot disability, other than pes planus which was not 
permanently aggravated by military service, the Board finds 
the claim must be denied.  



Entitlement to service connection for a left shoulder and arm 
disability.

Criteria

For veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Analysis 

The Board finds that service connection is not warranted for 
a left shoulder and arm condition.  The fact that the veteran 
had previously fractured his left elbow was noted on an April 
1964 Report of Medical History which the veteran completed 
one year prior to his entry into active duty.  The veteran's 
upper extremities were clinically evaluated as normal in 
April 1964 and again in April 1965.  A left shoulder and arm 
condition was not noted on the service medical records from 
either of the veteran's two periods of active duty service 
nor was it found at the time of various service examinations 
conducted while the veteran was in the Reserves.  

At the time of a November 1976 VA orthopedic examination, 
physical examination revealed that the shoulders and upper 
extremities were unrestricted and symptom free.  

In April 1991, the veteran completed a Report of Medical 
History indicating that he denied having or ever having had a 
painful or trick shoulder or elbow.  

The first evidence of the presence of complaints regarding 
the left shoulder and arm was included in an August 1992 
Report of Medical History.  At that time, the veteran 
reported he had or had had a painful or trick shoulder or 
elbow as well as arthritis.  

The first medical evidence of the presence of a left shoulder 
or arm disability was included in the report of the October 
1992 VA examination.  At that time, the veteran complained of 
left shoulder and arm pain.  Physical examination revealed no 
swelling but popping of the acromioclavicular joint.  There 
was no obvious deformity of the left shoulder.  X-rays were 
referenced as revealing minimal acromioclavicular joint 
degenerative joint disease but no glenohumeral joint 
abnormality.  The diagnosis was mild left acromioclavicular 
joint degenerative joint disease.  

A private clinical record dated in August 1996 indicates that 
the veteran sought treatment for left shoulder pain.  
Physical examination revealed crepitus in the left shoulder.  
The assessment was left shoulder degenerative joint disease.  
A private X-ray taken in August 1996 of the left shoulder was 
interpreted as revealing no acute abnormality.  

Significantly, there is no competent evidence of record which 
links a currently existing left shoulder or arm disorder to 
the veteran's active duty service.  The veteran has indicated 
at one time that he injured his shoulder during active duty 
working on an automobile.  However, the service medical 
records are negative as to complaints of, diagnosis of or 
treatment for any shoulder problem.  The only evidence of 
record which links a left shoulder or arm disorder to the 
veteran's active duty service in any way is the veteran's own 
allegations.  These are without probative value.  

There is no competent evidence of the presence of arthritis 
to a compensable degree within one year of discharge which 
would allow for the grant of service connection on a 
presumptive basis.  As noted above, the first competent 
evidence of the presence of arthritis was included in the 
report of the October 1992 VA examination.  This was more 
than one year after the veteran's discharge from his second 
period of active duty in June 1991.  

The most recent evidence of record indicates that the veteran 
has a left shoulder sprain but does not have arthritis in the 
shoulder.  This disability has not been linked to active duty 
by any competent evidence of record.  At the time of an April 
2004 VA examination, the veteran reported that he injured his 
left shoulder two times, one time falling on the shoulder and 
another time a car fell on him in 1981.  He reported that the 
pain in his shoulder was 8/10.  The veteran also complained 
of pain in the left elbow and reported a history of having 
fractured the proximal radius in 1958 while at school.  1989 
X-rays of the elbow were referenced as revealing evidence of 
an old fracture and a loose bone fragment in the joint.  
Physical examination revealed a normal range of motion in the 
left elbow without tenderness.  Physical examination of the 
left shoulder revealed slight bicipital tenderness.  The 
pertinent impressions were left shoulder sprain with moderate 
symptoms and an essentially normal examination and history of 
left elbow fracture with normal examination and no 
significant disability.  X-rays revealed two small 
osteophytes.  

A VA examination conducted in May 2005 resulted in a 
pertinent diagnosis of chronic left shoulder sprain with 
negative X-rays of the shoulder to show any type of 
arthritis.  No arm condition was found either.  The examiner 
specifically noted that he did not see any evidence of a 
shoulder condition with the exception of the sprain.  A May 
2005 X-ray was interpreted as being an essentially normal 
shoulder series.  At the time of the May 2005 VA examination, 
the veteran reported that he injured his left shoulder when a 
car fell on him while he was taking the transmission out of a 
car while in the Reserves.  This evidence demonstrates the 
current existence of a left shoulder sprain but does not 
indicate in any way that the disability was linked to the 
veteran's active duty service.  There was no evidence of a 
left shoulder injury in the service medical records.  

As there is no competent evidence of the presence of 
arthritis or a left shoulder or left arm disorder during 
active duty, no competent evidence of the presence of 
arthritis to a compensable degree with one year of discharge 
from either period of active duty and no competent evidence 
linking the currently existing left shoulder sprain to active 
duty in any way, service connection is not warranted.  



Entitlement to service connection for a chronic  sinus 
disability.

After reviewing the record, the Board also finds that service 
connection is not warranted for a sinus disability.  There is 
no medical evidence of any chronic sinus disability during 
either period of service.  

The veteran reported a history of seasonal hay fever at his 
induction examination in April 1965, but he denied a history 
of sinusitis, and the veteran's sinuses and nose were 
clinically evaluated as normal on examination.   Service 
medical records do not document any chronic sinus problem, 
and the veteran again denied sinusitis at the time of 
separation examination in February 1967.  His nose and 
sinuses were also again clinically evaluated as normal at 
that time.  The Board believes that these items of evidence 
show that neither the veteran himself nor trained medical 
personnel believed that the veteran suffered from any chronic 
sinus disability during his first period of service. 

Likewise, medical records associated with the period of 
service from November 1990 to June 1991 do not show any 
chronic sinus disability.  At the times of examinations in 
September 1990 and May 1991, military medical personnel found 
veteran's nose and sinuses to be clinically normal.  
Likewise, an August 1992 examination after service found the 
veteran's nose and sinuses to be clinically normal.  The 
veteran gave a history of chronic or frequent colds, but he 
denied sinusitis or hay fever.  

The Board notes that the record does include some reserve 
examination reports such as the one in August 1984 which show 
that the veteran have a history of sinusitis and hay fever, 
more recent VA examination shows no evidence of sinus 
disability.  In this regard, VA examination in April 2004 
found no evidence of sinusitis.  Although the examiner did 
document recurrent rhinitis, there is no competent evidence 
relating this disorder to service.  Again, service medical 
records do not document sinusitis or rhinitis.  The Board 
believes that the preponderance of the evidence is against 
the veteran's claim. 

Entitlement to service connection for bronchial asthma.

The Board finds that service connection is not warranted for 
bronchial asthma as the competent evidence of record 
demonstrates that he does not currently have the disability.  

On an April 1964 Report of Medical History, the veteran 
reported that he had or had had shortness of breath and pain 
or pressure in the chest but denied asthma.  An annotation to 
the form indicates that the veteran's dyspnea and chest pain 
were not significant.  

At the time he completed an April 1965 Report of Medical 
History, the veteran denied having or ever having had asthma.

Pulmonary function testing in November 1965 was interpreted 
as being absolutely normal.  

At the time of a November 1976 VA examination, a diagnosis of 
no pulmonary parenchymal disease found at the time of the 
examination was made.  

A February 1979 clinical record includes the history that the 
veteran had asthma as a child.  

On April 1991 and August 1992 Reports of Medical History , 
the veteran indicated that he had or had had a chronic cough, 
pain or pressure in the chest, but denied asthma.  

An October 1992 VA examination resulted in a diagnosis of 
bronchial asthma by history.  The veteran reported that he 
was diagnosed in 1991.  

All the evidence listed above does not include a probative 
diagnosis of the presence of asthma.  A diagnosis of asthma 
by history is not probative.  

The most recent evidence of record indicates that the veteran 
either had a lung disability which was not due to active duty 
or that he did not have any currently existing lung disorder 
at all.  

The examiner who conducted an April 2004 VA examination 
opined that the veteran did not have bronchial asthma but 
rather had aspiration bronchitis from nocturnal 
gastroesophageal reflux and aspiration.  The examiner did not 
find any significant disability associated with the 
aspiration bronchitis.  It was also noted that the veteran 
was a smoker.  The pertinent impression was aspiration 
bronchitis secondary to gastroesophageal reflux with reflux 
with no disability but a mild cough.  The Board notes that 
this evidence links bronchitis to gastroesophageal reflux.  
However, as indicated above, the Board has found that service 
connection is not warranted for any stomach disorder 
including gastroesophageal reflux.  The report of the April 
2004 VA examination indicates that the veteran has a 
respiratory disability but that it was not due to military 
service.  

The examiner who conducted the May 2005 VA examination noted 
that the veteran reported he smoked some in the military.  At 
the time of the examination, he was smoking 1/2 pack per day.  
He reportedly developed shortness of breath while in the 
military reserves when he was in the Persian Gulf.  He still 
experienced shortness of breath when walking half a mile.  It 
was noted that the veteran had a questionable history of 
asthma while at a Chicago medical center.  The pertinent 
diagnosis was no evidence of any lung disease with negative 
chest X-ray.  It was noted that the veteran smoked.  His 
pulmonary function testing was interpreted as completely 
normal.  The examiner specifically noted that he could see no 
evidence of any respiratory condition with regard to asthma 
but the veteran did have recurrent rhinitis problems.  This 
evidence suggests that the veteran may not even have a 
current chronic lung disorder.  

The only evidence of record which indicates in any way that 
the veteran currently has bronchial asthma or any other lung 
disorder which was incurred in or aggravated by the veteran's 
active duty service is his own allegations which are without 
probative value.  

Entitlement to service connection for a groin rash.

The Board finds that service connection is not warranted for 
a groin rash as the competent evidence of record demonstrates 
that he does not currently have a groin rash disability.  

The Board notes there is evidence of record of the presence 
of skin diseases including some in the veteran's groin area.  
Perianal itching with condylomata was noted in March 1966.  
An anal condylomata was present in July 1966.  A March 1975 
service examination noted the presence of moderate tinea ani.  
A January 1979 clinical record shows the veteran complained 
of painful eruptions which had been present for one month.  
The assessment was roscea.  A February 1979 VA dermatology 
record includes an assessment of post inflammatory skin 
changes etiology was roscea or unknown.  In March 1979, it 
was noted that the roscea with staph infection had improved.  
In February 1991, the veteran complained of pain in his right 
groin to the right kidney area.  The only abnormality noted 
was fungal.  In February 1991 fungal intertrigo was noted.  
Tinea of the groin was noted on an April 1991 Report of 
Medical History.  At the time of an October 1992 VA 
examination, the veteran complained of a rash in his groin 
and extensor surfaces of the forearms which began in 1991.  
Cold weather increased the symptomatology.  The diagnosis was 
post inflammatory hyper pigmentation.  A December 1997 VA 
clinical record references complaints of persistent of 
pruritic papules on extremities, thorax, and genitals.  The 
diagnostic impression was question fungal infection.  In 
August 2002, the veteran complained of a recurrent problem of 
bumps in the groin area that ruptured with milky discharge.  
The impression was hydradinitis suppurativa.  In December 
2002, it was noted that a pathology report revealed an 
abscess.  The veteran was referred to primary care for 
scrotal purities.  In November 2004, it was noted that the 
rash on the veteran's groin was better.  

In contrast to the above, however are the reports of the VA 
examinations conducted in April 2004 and May 2005.  The 
examiner who conducted the April 2004 VA examination noted 
previous diagnoses of folliculitis, dermatitis, hydradenitis 
suppurativa and perianal condylomata did not find any of the 
disabilities at the time of his examination.  He noted that 
the veteran had cystic follicles which were often seen in the 
scrotum and non-symptomatic and opined that the veteran may 
be somatizing about the follicles.  It was noted that the 
veteran's skin problems had not required recent treatment.  
The examiner who conducted the May 2005 VA examination 
diagnosed dermatitis with previous diagnoses of folliculitis, 
dermatitis, hydronitis suppurativa and perianal condylomata 
with none found on examination.  The examiner specifically 
noted that the veteran did not have a visible skin rash on 
his groin.  

The Board notes the examiner who conducted the April 2004 VA 
examination included the statement that the onset of the 
veteran's skin condition was while he was on active duty 
between 1965 and 1967.  He noted that the course was constant 
over the years with variation both of symptoms and diagnosis 
but including a great deal of somatization at all time 
periods.  He further reported, however, that the skin 
problems addressed had not required treatment within the 
previous 12 months.  

Although the nature of the veteran's skin disorder involving 
the groin area appears to be somewhat unclear, the Board 
believes that the totality of the evidence sufficiently shows 
a link to service.  Service medical records from the first 
period of service show a skin rash in the groin/anal area, 
and similar problems (although variously diagnosed) have been 
documented in medical records over the years.  The Board 
concludes that service connection is warranted for a skin 
disability involving the groin/anal areas.  

Entitlement to service connection for generalized anxiety 
disorder.

Criteria

For veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as psychosis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

Service connection is not warranted for generalized anxiety 
disorder.  While there is evidence of record of the presence 
of the disorder, there is no competent evidence which links 
generalized anxiety disorder to active duty in any way.  
There were also references to other psychiatric disorders, 
but again, they were not linked to active duty.  

There is no competent evidence of the presence of a mental 
disorder to include generalized anxiety disorder in the 
service medical records.  A June 1966 service medical records 
includes a reference to the veteran having a lifelong problem 
with bad dreams which had been increasing.  The veteran had a 
background of personality unsteadiness.  However, there was 
no diagnosis of any chronic acquired psychiatric disability.  
Moreover, the veteran's psychiatric status was clinically 
evaluated as normal at the time of discharge examination in 
February 1967.  Even more significant is that the veteran 
himself denied depression at that time.  

A February 1976 service medical records indicates that the 
veteran complained, in part, of nervousness.  It was noted 
that he drank 15 cups of coffee per day and smoked 
excessively.  

The veteran indicated on an April 1976 Report of Medical 
History that he had nervous trouble.  

On examination in September 1990, the veteran denied nervous 
trouble and his psychiatric status was clinically evaluated 
as normal.  

On an April 1991 Report of Medical History, the veteran 
reported he had or had had nervous trouble but denied 
depression or frequent trouble sleeping.  However, his 
psychiatric status was clinically evaluated as normal at that 
time.  His psychiatric status was again clinically evaluated 
as normal on discharge examination in May 1991.  

On an August 1992 Report of Medical History, the veteran 
reported that he had or had had frequent trouble sleeping, 
depression or excessive worry, and nervous trouble.  

An October 1992 VA examination resulted in a diagnosis of 
generalized anxiety disorder.  No etiology was provided.  

At the time of a July 1993 Persian Gulf examination, the 
veteran reported anxiety which had been present for two 
years.  The assessment chronic anxiety.  

An April 1994 Social Security decision found that the veteran 
was incapacitated due to severe anxiety disorder.  

In August 1994, the veteran complained of chronic nervousness 
possibly since Persian Gulf service.  Reported stressors 
included severe financial problems and medical concerns.  The 
diagnostic impression at that time was generalized anxiety 
disorder and rule out PTSD.  A separate clinical record dated 
the same month indicates that the veteran was complaining of 
anxiety and frequent nightmares of the gulf war.  The 
assessment was rule out PTSD versus generalized anxiety 
disorder and rule out somatization disorder.  Another August 
1994 clinical record indicates the veteran reported he saw 
combat during Persian Gulf War.  The assessment was rule out 
delusional disorder, rule out PTSD and rule out somatization 
disorder.  

A November 1994 discharge sheet included a diagnosis of 
probable PTSD with anxiety and memory complaints.  It was not 
reported what stressors were the basis for the PTSD 
diagnosis.  

At the time of an April 2004 VA examination, the veteran did 
not report any problems with military service.  The 
impression from the examination was very mild anxiety.  The 
examiner opined that it was less likely than not that the 
veteran's anxiety was caused or aggravated by his military 
service.  

The Board finds the competent evidence of record indicates 
that the veteran currently has generalized anxiety disorder 
but that the disability was not incurred in or aggravated by 
active duty.  

The Board notes there is a diagnosis of probable PTSD in the 
claims file.  No stressors where indicated and there is no 
evidence of record linking this one diagnosis of probable 
PTSD to the veteran's active duty service.  Other records 
include references to military service but these records do 
not diagnose PTSD, they only include an impression of rule 
out PTSD.  The Board finds this is not a probative diagnosis 
of PTSD.  The Board also places greater probative weight on 
the findings included in the report of the April 2004 VA 
examination as this was based on a review of all the evidence 
of record and the examination was conducted specifically to 
determine the nature, extent and etiology of any mental 
disorder found on examination.  The records which reference 
the presence of PTSD are based on a self-reported history by 
the veteran without consultation to all the evidence in the 
claims file.  

There is also no competent evidence demonstrating the 
presence of a psychosis to a compensable degree within one 
year of the veteran's discharge which would allow for the 
grant of service connection on a presumptive basis.  

As the competent evidence of record demonstrates that the 
veteran has a generalized anxiety disorder but that it is not 
linked to active duty in any way, service connection is not 
warranted for generalized anxiety disorder.  


ORDER

Service connection is not warranted for a stomach disability, 
for left ear hearing loss, for tinnitus, for foot disability, 
for left shoulder and left arm disability, for a sinus 
disability, for bronchial asthma, and for an acquired 
psychiatric disability.  To this extent, the appeal is 
denied. 

Service connection for a groin/anal rash is warranted.  To 
this extent, the appeal is granted.



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


